PROST, Circuit Judge.

ORDER

The parties jointly move to vacate the order of the United States District Court for the District of Arizona in district court case no. 01-CV-1423, concerning attorney fees, and remand for further proceedings.
In this appeal, The Chamberlain Group, Inc. appeals the district court’s order that awarded attorney fees to Microchip Technology Incorporated. In a recent decision, this court vacated the district court’s underlying decision on the merits and remanded with directions to dismiss Microchip’s declaratory judgment action for lack of jurisdiction. Microchip Technology Incorporated v. The Chamberlain Group, Inc., 441 F.3d 936 (Fed.Cir.2006).
The parties argue, and we agree, that based upon our recent decision, the district court’s order awarding attorney fees to Microchip should be vacated and the case remanded to the district court.
Upon consideration thereof,
IT IS ORDERED THAT:
The motion is granted.